DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-14, 17-22, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-5, 8-14, 17-22, and 25-28, the prior art does not disclose or reasonably suggest a method or system as required by the claims, specifically wherein the second angled surface reflects optical signals at 6.4 degrees from normal incidence to the mirror, in combination with the remaining limitations of the respective claims.
The closest prior art, Charbonneau-Lefort (US 9,435,963 B2), discussed in the Office Action mailed 10/9/20, fails to disclose the required reflection angle, and instead teaches the signal is reflected at substantially zero degrees from the normal incidence to the mirror, and fails to reasonably suggest the specific reflective angle required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1/20/21